Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This final office action is in response to the arguments/amendments, filed 2/18/2022. Claims 1, 2, 8-11, and 15-18 have been amended. Claims 1-20 are currently pending and have been examined below. 

Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, Claim 8 recites specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows: 
storing privilege related information and identification information associated with transaction targets;
receiving identification information that specifies a transaction target
referring to privilege related information obtained by correlating, based on stored information, the identification information with privilege information about the transaction target specified with the identification information and extracting the privilege information about the transaction target specified with the identification information received, wherein the privilege information is associated with a defined period of time starting from when the identification information is received.
As noted above, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods of Organizing Human Activity (i.e., Commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). That is, the limitations recited above describe the process of determining privilege information (e.g., available coupons, gifts, points etc.) available for purchasing a specific product. This process relates to marketing or sales activities or behaviors (i.e., incentivizing merchandise sales with coupons, gifts, and points). The recitation of generic components (i.e., a computer to access the information, a user device to scan information, and a wireless communication network to transmit information does not take the claim limitations out of the enumerated grouping(s). Thus, the claim recites an abstract idea.

	a computer comprising a processor;
	receiving, by the computer and from a user device via a wireless communications network identification information, wherein the identification information is scanned by a user device; 
	transmitting by the computer, the privilege information extracted from storage to the user device for output, via a display of the user device, at about a same time as the transaction target is scanned by the user device.
The limitations a computer comprising a processor; receiving, by the computer and from a user device via a wireless communications network identification information transmitting by the computer, the privilege information extracted from storage to the user device for output, via a display of the user device, at about a same time as the transaction target is scanned by the user device are recited at a high level of generality and merely generally links the abstract idea to a particular technological environment (i.e., transmitting data over a network and displaying data on a generic user device). Additionally the limitation of wherein the identification information is scanned by a user device is recited at a high level of generality and vehicle is no more than mere instructions to apply the exception in a particular technological environment and/or insignificant extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are recited at a high level of generality and only generally link the use of the judicial exception to a particular technological environment. The same analysis applies here in 2B, i.e., mere instructions to apply an exception is a particular technological environment and insignificant extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
 the identification information is scanned by a user device” was analyzed as extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The Content Extraction and Transmission decision cited in MPEP 2106.05(d)(II) indicates that optical character recognition by electronic scanning is insignificant extra-solution activity. Accordingly, a conclusion that scanning identification information via a user device is well-understood, routine, conventional activity is supported under Berkheimer. Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Alice Corp. also establishes that the same analysis should be used for all categories of claims (e.g., product and process claims). Therefore, independent system claim 1 and computer readable medium claim 15 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 8. The additional limitations in claim 1 (i.e., a memory and processor) and in claim 15 (i.e., a computer readable medium and processor) add nothing of substance to the underlying abstract idea. The components are merely providing a particular technological environment to implement the abstract idea. 
Dependent claims 2-7, 9-14 and 16-20 are rejected on a similar rational to the claims upon which they depend. Specifically each of the dependent claims only serves to further narrow the abstract idea or generally link the abstract idea to a particular technology environment and do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8, 10-13, 15, and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20120310715 (“Singhal”) in view of US Patent Application Publication Number 20130185137 (“Shafi”). 
Claims 1, 8, and 15
As per claims 1, 8, and 15, Singhal teaches a system, method and non-transitory computer program product comprising a computer readable storage medium to: 
a memory that stores computer executable components ([0059] “servers with memory and storage.”);
a processor that executes the computer executable components stored in the memory ([0059] “servers with memory and storage.”) wherein the computer executable components comprise:
a storage device that stores privilege related information and identification information associated with transaction targets ([0051] “The coupon database has fields for . . . coupon id, product id, product information, coupon limitation, coupon expiration, coupon amount.” And, [0055] “And, [0055] “Each product coupon may be identified by fields of, coupon id.” And, [0080] “Database 160 stores coupon data organized by product code 162.” And, [0098] “The database server maintains a coupon database organized by (i) product codes and for each product a list of available coupons.” Examiner interprets the product code for the product as the identification information associated with transaction targets and notes that interpretation is consistent with [0025] of Applicant’s published specification which states “the merchandise code 221 is identification information for specifying a merchandise which is a transaction target.” Examiner interprets the coupon data/coupon ID for the product as the privilege information about the transaction target and notes that interpretation is consistent with paragraph [0037] of Applicant’s published specification which states “the coupon ID as the privilege information.”);
an identification information reception component configured to receive, from a user device via a wireless communication network, identification information that specifies a transaction target, wherein the identification information is scanned by the user device ([0073] “wireless device of the customer that is equipped with a reading element to be able to read product codes from products and display on display screen all available coupons data for a specific product.” And, [0075] “The device scans the bar code on product and wirelessly sends record via the global computer network to the coupon server. The coupon server returns a record to the device that contains coupon data that is displayed on the device screen of device.” Examiner interprets the product code for the product as the identification information for specifying a transaction target (see above)).
an extraction component configured to refer to privilege related information obtained by correlating, based on information stored in the storage device, the identification information with privilege information about the transaction target specified with the identification information and extract the privilege information about the transaction target specified with the identification information received by the identification information reception component ([0075] “The device scans the bar code on product and 
an output component configured to facilitate, via a display of the user device, output of the privilege information extracted by the extraction component wherein the output is performed at about a same time as the transaction target is scanned by the user device ([0075] “The coupon server returns a record to the device that contains coupon data that is displayed on the device screen of device.” And, [0084] “coupon server logic operative in the coupon server 12. These sub-functions are: (i) receive search query with product code, (ii) search coupon database, (iii) organize search results by specific product . . . (iv) send search results to device 14A.” And, [0059] “validating coupons in real time.” And, [0090] “displays them on the device screen, thereby, the coupon function automatically provides for the user an efficient one step interface for access, search, and delivery of coupons by product code.” Examiner interprets the coupon data as the outputted privilege information extracted from the coupon database on the server).  
Singhal does not explicitly teach but Shafi teaches: 
wherein the privilege information is associated with a defined period of time starting from when the identification information is received ([0064] “Coupon usage restrictions can also comprise time-based restrictions. For example, coupon information collected at a mobile device can indicate that the coupon must be used . . . within an amount of time relative to when the coupon was received at the mobile device 
Therefore, it would have been obvious to modify Singhal to include wherein the privilege information is associated with a defined period of time starting from when the identification information is received as taught by Shafi in order to allow “[u]sage restrictions [to] be attached to the coupons” (Shafi [0005]) in order to prevent abuse of promotions by consumers.  

Claims 3, 10, and 17
	As per claims 3, 10, and 17 Singhal further teaches: 
	wherein the output component outputs information required by a user for receiving a privilege as the privilege information ([0075] “The coupon server returns a record to the device that contains coupon data that is displayed on the device screen of device.” And, [0036] “The scannable coupon code 22 may embed sub-codes for, mobile device id, merchant id, amount, expire date, product id, and serial number. The bar code enables the retail merchant to process the coupon by the coupon code with the coupon system.” Examiner interprets the coupon code as the privilege information required by the user for receiving a privilege (i.e., product discount).).  

Claims 4, 11, and 18
	As per claims 4, 11, and 18 Singhal further teaches: 
	a merchandise information storage component configured to store the identification information and price information of the transaction target specified with the identification information in a correlating manner ([0094] “coupon server that has a database server and associated processors and logic. The database server maintains a coupon database organized by (i) product codes and for each product a list of available coupons.” And, [0085] “The data on each product includes consumer ranking, product price, manufacture quality ranking and coupon discount.”). 

Claim 5, 12, and 19
	As per claim 5, 12, and 19 Singhal further teaches: 
	wherein the identification information comprises a merchandise code (([0073] “wireless device of the customer that is equipped with a reading element to be able to read product codes from products and display on display screen all available coupons data for a specific product.” And, [0075] “The device scans the bar code on product and wirelessly sends record via the global computer network to the coupon server.” Examiner interprets the product code / bar code on the product as a merchandise code used to identify the merchandise.). 

Claim 6 and 13
	As per claims 6 and 13, Singhal further teaches: 
	wherein the privilege information comprises a coupon for a price reduction of the transaction target ([0066] “process the coupon by the coupon bar code.” And, [0085] “The data on each product includes . . . coupon discount.” And, [0084] “coupon server logic operative in the coupon server 12. These sub-functions are: (i) receive search query with product code, (ii) search coupon database, (iii) organize search results by specific product.”).

s 2, 9, and 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20120310715 (“Singhal”) in view of US Patent Application Publication Number 20130185137 (“Shafi”) as applied to claims 1, 8, and 15 above, and in further view of US Patent Application Publication Number 20180181951 (“Goldfinger”). 
Claims 2, 9, and 16
	As per claims 2, 9, and 16 Singhal does not explicitly teach but Goldfinger teaches: 
	a member information reception component configured to receive member information indicating a member ([0202] “user identification occurs at a terminal, e.g., an ID terminal, e.g., by swiping a plastic card (e.g., a membership card).” And, [0202] “user identification occurs, e.g., by reading a user ID card on a barcode reader, or through a NFC-to-barcode capture device, or by swiping/scanning a barcode on a device (e.g., on a mobile phone app).” And, [0220] “the capture device is configured to upload purchase data to the analysis server” which “may include product identifiers, product name, product price, product quantity . . . user identifying information.”).
Singhal does not explicitly teach but Goldfinger teaches:
wherein the extraction component refers to member privilege information obtained by correlating the member information ([0220] “user id”) with privilege information for the member specified with the member information ([0220] “coupon information associated with that user id.”) with respect to the transaction target specified with the identification information received by the identification information reception component and extracts the privilege information for the member received by the member information reception component ([0220] “the capture device is configured to upload purchase data to the analysis server” which “may include product identifiers, product name, product price, product quantity . . . user identifying information” and “when the intermediary device recognizes a user id, e.g., a user id that is scanned on a barcode reader, it communicates with analysis server 908 and retrieves all coupon information associated with that user id, e.g., for the purpose of carrying out the coupon matching process. And, [0239] “the capture device is configured to identify trigger data (e.g., identification of a user or scanning of a barcode), and inject data (e.g., coupon data). In some implementations, e.g., upon identification of trigger data, data is injected into one or more communication data streams.” And, [0070] “append the unique identifier to the purchase data 120 prior to providing the purchase data to the analysis 
Therefore, it would have been obvious to modify the combination of Singhal and Shafi to include a member information reception component configured to receive member information indicating a member and wherein the extraction component refers to member privilege information obtained by correlating the member information with privilege information for the member specified with the member information with respect to the transaction target specified with the identification information received by the identification information reception unit and extracts the privilege information for the member received by the member information reception component as taught by Goldfinger in order to provide “simpler and easier clearing, and improved security” (Goldfinger [0193] because by “using, e.g., a coupon matching algorithm and/or electronic clearing, a coupon can be verified, e.g., because only coupons properly “earned” and/or stored in an electronic account (e.g., a coupon program electronic account) can be redeemed” (Goldfinger [0193]).

s 7, 14, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20120310715 (“Singhal”) in view of US Patent Application Publication Number 20130185137 (“Shafi”) as applied to claim 1 above, and in further view of US Patent Application Publication Number 20050177417 (“Koreyasu”). 
Claims 7, 14, and 20
As per claims 7, 14, and 20, Singhal does not explicitly teach but Koreyasu teaches:
wherein the privilege information comprises a gift of additional reward points for purchasing the transaction target ([0060] “the point information database 3 includes a number of points specified for each product and a number of points specified for each service; this information is used to determine the number of points to be attributed to a user when a user inputs and sends a serial number by way of serial number input means.” And, [0107] “the user must obtain a serial number in one of the various modes described above, by purchasing a product.” And, [0125] “The display items include the member ID, the name, the name of the target product corresponding to the serial number, current point information, information on the points to be added.”).
Therefore, it would have been obvious to modify the combination of Singhal and Shafi to include wherein the privilege information comprises a gift of additional reward points for purchasing the transaction target as taught by Koreyasu in order to allow a “serial number . . . to specify points” and “assigning serial numbers to products or the like” so that “the point system . . . can be used in commercial transactions of any sort” ([0013]) as well as creating an additional incentive for users to buy particularly products resulting in increased sales. 

Response to Arguments 
Claim Objections
Applicant’s amendments to claim 8 obviate the claim objection. Therefore, the objection has been withdrawn. 

35 U.S.C. 103
Applicant's arguments, see pages 10-13, filed 02/18/2022, with respect to the rejection(s) of claims 1-20 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive. Therefore the rejections have been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Singhal and Shafi under 35 U.S.C. 103(a).

35 U.S.C. 101
Applicant's arguments, see pages 8-10, filed 02/18/2022, with respect to the rejection(s) of claims 1-20 under 35 U.S.C. 101 have been fully considered and but are not persuasive. Examiner notes that the 35 U.S.C. 101 rejection has been modified in response to Applicant’s claim amendments. 
Applicant argues that the claims “recite a specific improvement over any prior art system by allowing for the conveyance of privilege related information for a transaction target in real time” (remarks pages 10). Examiner respectfully disagrees and replies that the limitations of receiving, by the computer and from a user device via a wireless communications network identification information and transmitting by the computer, the privilege information extracted from storage to the user device for output, via a display of the user device, at about a same time as the transaction target is scanned by the user device are recited at a high level of generality and merely generally links the abstract idea to a particular technological environment (i.e., transmitting data over a network and displaying data on a generic user device). Examiner notes that simply using a network (i.e., the internet) to request information about a product and receive and display information is response (i.e., the coupon information) does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(d)(ll) The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. A VAuto. LLC, 823 F.3d 612-13,118 USPQ2d 1744,1747-48 (Fed. Cir. 2016) (Gathering and analyzing information using conventional techniques and displaying the result); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication Number 20030028426 (“Banerjee”) teaches scanning or otherwise inputting a product identification code from a product of interest into a portable device to obtain product information concerning currently available coupon and other discounts associated with the product. 
US Patent Application Publication Number 20030163373 (“Cornateanu”) teaches scanning the product bar codes of the items to be purchased. After scanning a bar code of a particular item, the device will display whether a coupon is available. If a coupon is available, the LCD screen displays the coupon's value.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN J WOODWORTH, II whose telephone number is (571)272-6904. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ALLAN J WOODWORTH, II/Examiner, Art Unit 3622         

/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622